Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean Tibbetts on 6/13/2022.
The application has been amended as follows: 

1. (Currently Amended) A method for using a magnetic resonance imaging (MRI) system to produce an image of a subject who has been administered a contrast, the steps of the method comprising:
(a) establishing a selected magnetization state in a tissue of the subject using the MRI system; 
(b) after the selected magnetization state is established, applying a T1- preparation radio frequency (RF) pulse to generate inverted magnetization in the tissue of the subject; 
(c) while the inverted magnetization in the tissue of the subject is recovering and until the selected magnetization state is established again, acquiring a data set at each of a plurality of different cardiac phases over multiple different R-R intervals by sampling k-spaceRF pulses until a physiological trigger event is detected; 
(d) repeating steps (b) and (c) for a selected number of inversion recovery periods such that a plurality of data sets are acquired for each of the plurality of different cardiac phases; 
(e) reconstructing images from the plurality of data sets; 
(f) producing maps of a longitudinal relaxation parameter by fitting the images to a signal model; and 
(g) synthesizing an image that depicts a late-gadolinium enhancement contrast from the maps of the longitudinal relaxation parameter.

	23. (Canceled)

Allowable Subject Matter
Claims 1-10 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest (c) while the inverted magnetization in the tissue of the subject is recovering and until the selected magnetization state is established again, acquiring a data set at each of a plurality of different cardiac phases over multiple different R -R intervals by sampling k-space in a k-space segment, wherein for each different R-R interval, after acquiring data for each data set, applying a selected number of dummy RF pulses until a physiological trigger event is detected, in combination with all other limitations of claim 1. 
Claims 2-10 and 12-22, definite and enabled by the specification, are allowed through a dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868